Opinion filed April 28, 2022




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-20-00080-CV
                                   __________

                       GLEN D. AARON, II, Appellant
                                        V.
   STEPHEN FISHER, JAMES FISHER, KATIE ELAM WARD,
  JAMES O. “TONY” ELAM, STEPHEN CORY ELAM, DEBBIE
   ELAM, AND PIONEER NATURAL RESOURCES USA, INC.,
                      Appellees


                     On Appeal from the 118th District Court
                           Glasscock County, Texas
                          Trial Court Cause No. 1865


                                  OPINION
       In this appeal, we must determine whether conveyances in two mineral deeds
bestowed separate property upon the grantees by gift or conveyed an equal
community property interest to the grantees and their spouses by sale for
consideration. The trial court concluded that each conveyance constituted a sale for
consideration. We agree and, for the reasons stated in this opinion, affirm the trial
court’s judgment.
         Appellant, Glen D. Aaron, II, raises eight issues in this appeal. In his first
seven issues, Appellant challenges the trial court’s grant of summary judgment in
favor of Appellees, Stephen and James Fisher (the Fishers), Katie Elam Ward, James
O. “Tony” Elam, and Debbie Elam (the Elams), and Stephen Cory Elam (S.C.). In
his eighth issue, Appellant challenges the trial court’s order by which it discharged
Pioneer Natural Resources USA, Inc. (Pioneer) from the underlying suit after
Pioneer filed an interpleader action against Appellees and deposited the royalties
that were generated from the disputed mineral interests into the registry of the trial
court.
                                  I. Background Facts
         In April 1962, Houston Parker (Houston) conveyed to his wife, Lilly, for “ten
and no/100 dollars ($10.00) cash in hand paid and other good and valuable
consideration,” an undivided one half (1/2) interest to the oil, gas, and minerals in
and under “the South 120 acres of the East One-half (E/2) of Section No. Thirty-
eight (38), Block No. Thirty-five (35), Township 1-South, T. & P. Ry. Co. Surveys,
Glasscock & Midland Counties, Texas.” Houston died in 1971.
         In June 1971, Lilly conveyed to each of her six children, which included W.T.
Aaron (W.T.) and Chester Little (Chester), “[a]n undivided One Twelfth (1/12) [non-
participating] interest” in the minerals in and under the land as described in the 1962
mineral deed that Lilly had received from Houston. In addition to the recited
consideration of “ten & no/100 dollars ($10.00) cash in hand paid and other good
and valuable consideration,” each deed specified that “[t]his sale is made subject to
any rights now existing to any lessee or assigns under any valid and subsisting oil
and gas lease.” (emphasis added). A series of intestate successions later unfolded
that are central to the questions that we must address.
                                            2
      W.T. was married to Lavon Aaron (Lavon) from 1945 until 2000, when he
died intestate. W.T. and Lavon never had children. Lavon later died intestate in
2005. She was survived only by her sister, Verda Fisher (Verda), who also died
intestate in 2016. Verda is survived by two sons, James and Stephen Fisher (the
Fishers).
      Chester married Audra Elam (Audra) around the beginning of World War II.
They remained married until Chester died intestate in 1998. Chester was survived
by Audra, his sisters (Martha Hethcoat and Lillie Clement), and his half-brothers
(W.T. and Glen Aaron I).
      Audra died intestate in 2012.       Audra had two siblings, both of whom
predeceased her; however, Audra’s siblings are both survived by eligible intestacy
descendants. Audra’s brother, Oliver, is survived by his only son, James O. “Tony”
Elam (an Elam Appellee). Audra’s other brother, Otto, and his wife, Dora, had four
children. One of their children is Katie Elam Ward (an Elam Appellee). Another
child, Stephen Elam, died intestate, but is survived by his wife, Debbie (an Elam
Appellee). Stephen and Debbie had one child, S.C. Elam.
      By her 1971 conveyance, Lilly also conveyed an undivided one-twelfth non-
participating mineral interest to her son Glen Aaron I, Appellant’s father.
Appellant’s father and mother both died intestate, and Appellant is their only child.
In this case, Appellant sought a declaration from the trial court that he inherited and
is the title owner of the interest that his father received from Lilly in 1971. However,
Appellant has also claimed that he is entitled, by inheritance, to portions of the one-
twelfth interests that Lilly conveyed to W.T. and Chester in 1971.
      After Lavon passed, Appellant filed an affidavit of death and heirship in
Glasscock County in which Appellant misrepresented that Lavon’s only heirs were
a deceased niece and four surviving nephews, of which Appellant was one.
Appellant also submitted an amended oil and gas division order to Pioneer in which
                                           3
Appellant represented that Lavon’s royalty interest should be divided and paid to
Appellant and the other four purported heirs, in equal amounts. Pioneer, in reliance
on this affidavit and the amended division order, paid Appellant $5,521.16 in
royalties that Pioneer credited to the mineral interest originally conveyed from Lilly
to W.T.
      In December 2017, Appellant sued Pioneer contending that “the interest
ordered to him . . . was less than [what is] actually owned by [Appellant].” Appellant
asked the trial court to declare that Appellant was entitled to larger royalty payments
based on the increase in the amount of his ownership interest that had resulted from
“the intestate succession[s] of . . . [Chester] . . . and [W.T.].” Pioneer later filed a
“Petition in Intervention for Interpleader” and joined the Fishers, the Elams, and S.C.
as interpleader-defendants because of their competing claims to the existing unpaid
royalties and future royalties that Appellant had sought to recover from Pioneer.
Pioneer made an unqualified tender of the disputed funds into the registry of the trial
court and, by agreement of the parties, was later dismissed from the suit with
prejudice.
      Prior to Pioneer’s exit from the case, the Fishers filed a trespass to try title
cross-claim against Appellant and asserted their own claim to ownership over the
interest that Lilly had conveyed to W.T. in 1971.           The Fishers also sought
compensatory damages from Appellant for “money had and received” for the
payments he had erroneously received from Pioneer based on the production of the
mineral interest that belonged to W.T. Appellant nonsuited his original claims but
subsequently filed a competing trespass to try title action against the Fishers in which
he asked the trial court to grant him title to “portion[s] of the W.T. Aaron Estate and
Chester I. Little Estate . . . under [the] Texas Intestate Succession law.”
      The Fishers, Elams, and S.C. all moved for summary judgment, in which they
asserted that (1) they were entitled to their respective claimed portions of the
                                           4
disputed mineral interests and (2) Appellant’s claims against them were barred by
the residual four-year statute of limitations that is applicable to claims in which the
claimant seeks to reform and correct a deed because of a mistake. In response,
Appellant filed a motion for summary judgment only against the Fishers. The trial
court later granted Appellees’ collective motion and denied Appellant’s motion.
      The Fishers separately moved for summary judgment against Appellant on
their money had and received cross-claim. In support of their motion, the Fishers
relied primarily on a business records affidavit prepared by Carrie Pitts, a Pioneer
managerial employee, who attested that Pioneer, in reliance upon the false affidavit
of death and heirship and the amended division order submitted to it by Appellant,
had paid to Appellant $5,521.16 in royalty payments that belonged to the Fishers.
                         II. Motions for Summary Judgment
      In his first, second, fourth, sixth, and seventh issues, Appellant argues that the
trial court erred when it granted summary judgment in favor of Appellees on their
claims to title because it failed to conclude that: (1) the mineral interests that Lilly
conveyed to W.T. and Chester constituted gifts, rather than sales for consideration;
and (2) the conveyed mineral interests that W.T. and Chester received from Lilly
was their respective separate property.
      In his fifth issue, Appellant argues that the trial court erred when it granted
the Fishers’ motion for summary judgment on their claim against Appellant for
money had and received because the summary judgment evidence was insufficient
to justify the compensatory damages awarded to them in the amount of $5,521.16.
      In his third issue, Appellant argues that the trial court erred when it:
(1) granted S.C.’s motion for summary judgment on the merits; and (2) considered
S.C.’s motion because (a) he did not move for summary judgment until after
Appellant had nonsuited his claims and (b) S.C. had not asserted any claims for
affirmative relief before the nonsuit was filed.
                                           5
      A. Standard of Review
      We review a trial court’s grant of summary judgment de novo. Concho Res.,
Inc. v. Ellison, 627 S.W.3d 226, 233 (Tex. 2021) (citing Valence Operating Co. v.
Dorsett, 164 S.W.3d 656, 661 (Tex. 2005)). To prevail under the traditional
summary judgment standard, the movant has the burden to establish that there is no
genuine issue of material fact and that it is entitled to judgment as a matter of law.
TEX. R. CIV. P. 166a(a), (c); ConocoPhillips Co. v. Koopmann, 547 S.W.3d 858, 865
(Tex. 2018); Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 216 (Tex.
2003). If the movant establishes its summary judgment burden, the burden shifts to
the nonmovant to present evidence raising a genuine issue of material fact that would
preclude the grant of summary judgment. Amedisys, Inc. v. Kingwood Home Health
Care, LLC, 437 S.W.3d 507, 510–11 (Tex. 2014); M.D. Anderson Hosp. & Tumor
Inst. v. Willrich, 28 S.W.3d 22, 23 (Tex. 2000).
      To determine if a genuine issue of material fact exists, we review the evidence
in the light most favorable to the nonmovant, and we indulge every reasonable
inference and resolve any doubts in the nonmovant’s favor. KMS Retail Rowlett,
LP v. City of Rowlett, 593 S.W.3d 175, 181 (Tex. 2019); Knott, 128 S.W.3d at 215.
We credit evidence that is favorable to the nonmovant if reasonable jurors could do
so, and we disregard contrary evidence unless reasonable jurors could not. Samson
Expl., LLC v. T.S. Reed Props., Inc., 521 S.W.3d 766, 774 (Tex. 2017); Mann
Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009).
The evidence raises a genuine issue of material fact if “reasonable and fair-minded
jurors could differ in their conclusions in light of all the evidence presented.”
Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex. 2007).
      When, as in this case, both parties move for summary judgment and the trial
court grants one motion but denies the other, we review all of the summary judgment
evidence presented, determine all questions presented, and render the judgment that
                                          6
the trial court should have rendered. Lightning Oil Co. v. Anadarko E&P Onshore,
LLC, 520 S.W.3d 39, 45 (Tex. 2017) (citing Merriman v. XTO Energy, Inc., 407
S.W.3d 244, 248 (Tex. 2013)); Mann Frankfort Stein & Lipp Advisors, Inc., 289
S.W.3d at 848. When the trial court does not specify the grounds for its ruling, a
summary judgment must be affirmed if any of the grounds on which the judgment
is sought are meritorious. Merriman, 407 S.W.3d at 248; Knott, 128 S.W.3d at 216
(citing Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 626 (Tex. 1996)).
      B. The 1971 deeds conveyed the disputed mineral interests by sale for
      consideration, rather than by gift.
             1. Applicable Law
      We review unambiguous mineral deeds de novo, and we limit our scope of
review to the four corners of the document; we also exclude any extrinsic evidence
from consideration. See Luckel v. White, 819 S.W.2d 459, 461–62 (Tex. 1991). In
this case, we conclude that the 1971 deeds are unambiguous. Therefore, our primary
concern is to construe these deeds to ascertain the true intention of the parties.
Stewman Ranch, Inc. v. Double M. Ranch, Ltd., 192 S.W.3d 808, 810 (Tex. App.—
Eastland 2006, pet. denied). What controls is the intent that was actually expressed
in the language of the deed, not what the parties privately intended but failed to
express. Moon Royalty, LLC v. Boldrick Partners, 244 S.W.3d 391, 394 (Tex.
App.—Eastland 2007, no pet.). If a court can ascertain the parties’ intent from the
language of the deed, “that should [generally] . . . be the end of our analysis.”
Wenske v. Ealy, 521 S.W.3d 791, 794 (Tex. 2017). Further, parol evidence is not
admissible to contradict the recital of consideration in a deed if a party seeks to prove
that the deed is actually a “gift” deed. Johnson v. Driver, 198 S.W.3d 359, 363–64
(Tex. App.—Tyler 2006, no pet.); Massey v. Massey, 807 S.W.2d 391, 405 (Tex.
App.—Houston [1st Dist.] 1991, writ denied).


                                           7
                2. Analysis
        With regard to Appellant’s first, second, fourth, sixth, and seventh issues, we
must determine whether the one-twelfth mineral interests that Lilly separately
conveyed by deed to W.T. and Chester in 1971 are characterized as gifts or sales for
consideration. Because these issues are interrelated, we will consider them together.
        It is Appellant’s primary contention that Lilly’s 1971 conveyances were gifts.
If this is true, the mineral interests conveyed to W.T. and Chester by these deeds
would be their separate property. However, if Lilly’s conveyances are deemed to be
sales for consideration, then the interests that W.T. and Chester received from her
would be their community property that belonged equally to their respective spouses.
As such, title to the disputed mineral interests would rest with Appellees.
        As we have said, the language in the 1971 deeds is not ambiguous; therefore,
we will construe and harmonize the deed’s provisions.1 Both deeds recite that Lilly
“grant[s], bargain[s], sell[s], convey[s], transfer[s], assign[s], and deliver[s the
disputed mineral interests] unto [W.T. and Chester, respectively]” (emphasis added).
The deeds further contain a provision that Lilly does so “for and in consideration of
the sum of Ten & no/100 DOLLARS ($10.00) cash in hand paid and [for] other good
and valuable considerations.” 2 No other deed language or recital indicates or
suggests that Lilly intended to gift the disputed interests to W.T. and Chester. In
fact, in both deeds Lilly clearly provided that “[t]his sale is made subject to any


        1
         We may determine an ambiguity as a matter of law for the first time on appeal. Royal Maccabees
Life Ins. Co. v. James, 146 S.W.3d 340, 347 (Tex. App.—Dallas 2004, pet. denied) (citing Sage St.
Assocs. v. Northdale Constr. Co., 863 S.W.2d 438, 444–46 (Tex. 1993)). To determine whether a mineral
deed is ambiguous, we look only to its text and do not consult parol evidence. See J.M. Davidson, Inc. v.
Webster, 128 S.W.3d 223, 230 (Tex. 2003).
        2
         Deeds ordinarily embody such recitals of nominal consideration and “other good and valuable
consideration.” See, e.g., Troxel v. Bishop, 201 S.W.3d 290, 294 (Tex. App.—Dallas 2006, no pet.); see
also Parker v. Dodge, 98 S.W.3d 297, 301 (Tex. App.—Houston [1st Dist.] 2003, no pet.) (explaining that
courts “normally will not inquire into the adequacy of consideration supporting a contract[,]” unless there
is evidence of “unconscionability, bad faith, or fraud”).

                                                    8
rights now existing to any lessee or assigns under any valid and subsisting oil and
gas lease heretofore executed and now of legal record” (emphasis added). We
disagree with Appellant’s contention that we should go beyond the four corners of
the deeds and disregard its plain language in order to discern some purported
evidence of a gift.    Because a plain reading of the deeds shows that Lilly’s
conveyances of an undivided one-twelfth nonparticipating mineral interest each to
W.T. and Chester constituted a sale for consideration, these mineral interests
became their community property when the conveyances were consummated. As
such, these interests ultimately passed to their spouses.
      When W.T. and Chester both died intestate and without any surviving
children, the community property accumulated during their marriages became the
sole property of their surviving spouses, Lavon and Audra, respectively. See TEX.
EST. CODE ANN. § 201.003(b) (West 2020).            Thus, when Lavon and Audra
subsequently died intestate, and without any surviving children or parents, the
disputed mineral interests would have first passed to their surviving siblings and then
eventually to Appellees, not to Appellant. See id. § 201.001(a), (c), (e). Here, the
mineral interest that Lilly conveyed to W.T. passed to Lavon, then to her only
surviving sibling Verda, and finally to Verda’s two sons, the Fishers. Similarly, the
mineral interest that Lilly conveyed to Chester passed to Audra, and then to the heirs
of her two brothers, which includes the Elams and S.C.
      We conclude, as the trial court did, that the disputed conveyances and mineral
interests were sold for consideration, rather than gifted as Appellant suggests.
Therefore, and contrary to Appellant’s contention, Article XVI, Section 15 of the
Texas Constitution is inapplicable because the mineral interests conveyed by Lilly
to W.T. and Chester became, upon receipt, their community property, not their
separate property. See TEX. CONST. art. XVI, § 15 (which defines property received
by gift during marriage to be the separate property of the receiving spouse).
                                          9
Moreover, Section 201.002 of the Estates Code, which dictates how separate
property is to be distributed in the event of an intestate succession, is equally
inapplicable because this section of the code would only be pertinent if the disputed
mineral interests that W.T. and Chester received were characterized as separate
property. In this case, it cannot. Because the trial court did not err when it granted
Appellees’ motions for summary judgment, we overrule Appellant’s first, second,
fourth, and sixth issues.
      In his seventh issue, Appellant contends that the trial court erred when it
concluded that the residual four-year statute of limitations barred his claim for title
to the disputed mineral interests. Because of our holdings above, we need not
address Appellant’s seventh issue. See TEX. R. APP. P. 47.1.
      C. The Fishers conclusively established their claim for money had and
      received.
             1. Applicable Law
      “A claim for ‘money had and received’ is equitable in nature.” Plains Expl. &
Prod. Co. v. Torch Energy Advisors Inc., 473 S.W.3d 296, 302 n.4 (Tex. 2015). It
is applied to prevent unjust enrichment and “to restore money where equity and good
conscience require [a] refund.” Id. This cause of action focuses solely on justice
and “whether the defendant holds money, which . . . belongs to the plaintiff.”
Staats v. Miller, 243 S.W.2d 686, 687–88 (Tex. 1951) (citing United States v.
Jefferson Elec. Mfg. Co., 291 U.S. 386, 402–03 (1934)). Therefore, to prove their
claim for money had and received, the Fishers were required to establish that
Appellant held money that, in equity and good conscience, belonged to them. See
id.; Edwards v. Mid-Continent Office Distrib., L.P., 252 S.W.3d 833, 837 (Tex.
App.—Dallas 2008, pet. denied). It is immaterial whether Appellant acquired the
money wrongfully. See Doss v. Homecomings Fin. Network, Inc., 210 S.W.3d 706,
711 (Tex. App.—Corpus Christi–Edinburg 2006, pet. denied). As such, the sole

                                          10
inquiry is whether Appellant received money that rightfully belonged to the Fishers.
See Everett v. TK-Taito, L.L.C., 178 S.W.3d 844, 860 (Tex. App.—Fort Worth 2005,
no pet.).
      Here, because the Fishers proved their claim for money had and received, they
were entitled to actual damages in the amount that Appellant wrongfully received in
their stead. See GRCDallasHomes LLC v. Caldwell, 619 S.W.3d 301, 310 (Tex.
App.—Fort Worth 2021, pet. denied).
             2. Analysis
      When they moved for summary judgment, the Fishers submitted the affidavit
of Carrie Pitts, a manager employed by Pioneer, in support of their claim. Pitts stated
that Pioneer received an affidavit of death and heirship and an amended division
order from Appellant. The affidavit of death and heirship contained the false
assertion that Appellant was one of Lavon’s five heirs. Further, the amended
division order was erroneous in that its effect was to credit and equally divide
Lavon’s royalty interest to the five named heirs. Pitts stated that, in its reliance on
those documents, Pioneer “paid [Appellant] in the amount of $5,521.16 through
August 30, 2019[,] with respect to mineral interests of Lavon.”
      First, Appellant complains that the Pitts affidavit does not specify when
Appellant began receiving the payments that belonged to the Fishers. Although the
royalty payment history offered by Appellant demonstrates that the payments began
sometime in 2014, we can discern that these payments commenced on or about July
29, 2014, because that is the date that Pioneer received the amended division order
from Appellant and upon which Pioneer relied in vesting Appellant with one-fifth
of Lavon’s one-twelfth royalty interest.
       Next, Appellant complains that the royalty payment amount stated in the Pitts
affidavit is not supported or substantiated by any sort of reliable accounting method.
Appellant advanced these complaints in an objection that he urged to the trial court
                                           11
and attached a document to his objection that listed all royalty payments that were
made to him by Pioneer from March 2009 to March 2018.                 This document
demonstrates that Appellant began receiving one-fifth of Lavon’s royalty interest
from Pioneer “sometime” in 2014 and that he received an initial payment of
$4,139.98. Appellant avers that the discrepancy between this amount and the
$5,521.16 amount referenced in the Pitts affidavit creates a disputed issue of material
fact or otherwise defeats the Fishers’ conclusive entitlement to the $5,521.16 in
damages they sought from him. However, in her affidavit, Pitts clearly states that
the payments to Appellant erroneously continued until August 2018.                 By
accumulating the remaining payments that are listed in the document that Appellant
attached to his objection—payments made through March 2018—the amount totals
$5,312.54. Because other small, additional payments were made to Appellant
between March 2018 and August 2018, it is reasonable to conclude that the total
royalties that were erroneously paid to Appellant by Pioneer is $5,521.16, as stated
in the Pitts affidavit. Thus, Appellant’s summary judgment evidence does not
controvert the Pitts affidavit.
      Moreover, although there is nothing in the Pitts affidavit or the Fishers’
motion for summary judgment that demonstrates or explains how they arrived at the
$5,521.16 amount, it is clear from the Pitts affidavit that Pioneer had paid royalties
to Appellant in the amount of $5,521.16 for Lavon’s share of the mineral interest
that Appellant claimed in 2014 when he signed the amended division order.
Although Appellant questioned this figure, he did not present any summary
judgment evidence to controvert or dispute it. As such, we hold that the Fishers
conclusively established their entitlement to $5,521.16 on their money had and
received claim. Therefore, the trial court did not err when it granted their motion for
summary judgment on this claim. Accordingly, we overrule Appellant’s fifth issue.


                                          12
      D. Before Appellant filed his notice of nonsuit, S.C. asserted a claim
      for affirmative relief that survived the nonsuit.
             1. Applicable Law
      “Texas Rule of Civil Procedure 162 provides that a plaintiff may take a
nonsuit at any time before introducing all of [his] evidence.” Rogers v. Bagley, 623
S.W.3d 343, 357 (Tex. 2021). An order signed by the trial court is not required.
Epps v. Fowler, 351 S.W.3d 862, 868 (Tex. 2011) (citing Travelers Ins. Co. v.
Joachim, 315 S.W.3d 860, 862 (Tex. 2010)). A nonsuit extinguishes a case or
controversy from “the moment it is filed . . . with the clerk of the [trial] court.” Univ.
of Tex. Med. Branch at Galveston v. Estate of Blackmon ex rel. Shultz, 195 S.W.3d
98, 100 (Tex. 2006) (quoting Shadowbrook Apartments v. Abu-Ahmad, 783 S.W.2d
210, 211 (Tex. 1990)).
      A plaintiff’s nonsuit, however, “shall not prejudice the right of an adverse
party to be heard on a pending claim for affirmative relief.” TEX. R. CIV. P. 162; see
also Epps, 351 S.W.3d at 868; Univ. of Tex. Med. Branch at Galveston, 195 S.W.3d
at 100. A claim for affirmative relief “must allege a cause of action, independent of
the plaintiff’s claim, on which the claimant could recover compensation or [obtain]
relief, even if the plaintiff abandons or is unable to establish his cause of action.”
Univ. of Tex. Med. Branch at Galveston, 195 S.W.3d at 101 (citing BHP Petroleum
Co. v. Millard, 800 S.W.2d 838, 841 (Tex. 1990)). However, “if a defendant does
nothing more than resist plaintiff’s right to recover, the plaintiff has an absolute right
to the nonsuit.” BHP Petroleum Co., 800 S.W.2d at 841 (quoting Gen. Land
Office v. Oxy U.S.A., Inc., 789 S.W.2d 569, 570 (Tex. 1990)).
      Pleadings filed by a party must provide fair notice of the nature of the claims
asserted so that the opposing party can prepare a defense. Bos v. Smith, 556 S.W.3d
293, 305–06 (Tex. 2018) (citing TEX. R. CIV. P. 47(a)); Horizon/CMS Healthcare
Corp. v. Auld, 34 S.W.3d 887, 896–97 (Tex. 2000). While “we liberally construe

                                           13
the pleadings in the pleader’s favor,” we cannot “read into a petition what is plainly
not there.” Bos, 556 S.W.3d at 306 (first citing Auld, 34 S.W.3d at 897; then quoting
Heritage Gulf Props., Ltd. v. Sandalwood Apartments, Inc., 416 S.W.3d 642, 658
(Tex. App.—Houston [14th Dist.] 2013, no pet.)). Because a pleading’s title does
not determine its character, when we consider the nature and effect of a pleading,
we will focus on the substance of the relief sought, rather than the formal styling of
the pleading. In re J.Z.P., 484 S.W.3d 924, 925 (Tex. 2016) (citing Ryland Enter.,
Inc. v. Weatherspoon, 355 S.W.3d 664, 666 (Tex. 2011)).
             2. Analysis
      In November 2018, Pioneer filed a plea in abatement arguing that, pursuant to
Rule 39(a) of the Texas Rules of Civil Procedure, S.C. and Audra’s other heirs were
necessary and indispensable parties to the underlying suit. See TEX. R. CIV. P. 39(a).
Pioneer asserted that the only question before the trial court was whether Appellant
or Audra’s heirs—including S.C.—owned the disputed mineral interests. Later, in
May 2019, Pioneer filed its “Petition in Intervention for Interpleader,” in which it
named S.C. (and others) as an interpleader-defendant because he had previously
asserted an ownership claim to a portion of the disputed mineral interests. Shortly
thereafter, in June 2019, S.C., who at the time was ostensibly pro se, appeared in the
case when he filed an answer. In August 2019, Appellant filed his notice of nonsuit
without prejudice. Two months later, S.C., through his attorney of record, filed
another answer.
      Appellant now argues that S.C.’s motion for summary judgment, and the trial
court’s order which granted it, are both void because Appellant “had taken [a]
nonsuit” before S.C. moved for summary judgment. S.C. responded, inter alia, that
because he had “properly answered and appeared, cross-claimed, and moved for
summary judgment[,]” the trial court correctly considered and ruled on his motion
for summary judgment. While it is true that Appellant nonsuited his claims long
                                         14
before S.C. moved for summary judgment, Appellant’s nonsuit could not have
extinguished S.C.’s claim for affirmative relief, if such a claim was raised, so long
as S.C. had asserted and pleaded this claim before Appellant’s notice of nonsuit was
filed. See, e.g., Univ. of Tex. Med. Branch at Galveston, 195 S.W.3d at 100–01.
Under that scenario, S.C.’s motion for summary judgment would have been properly
before the trial court. Id.
      Appellant further argues that S.C. “was not a part of” the “[l]ive pleadings
[that] were . . . filed prior to Appellant’s nonsuit.” We disagree. A reviewing court
“look[s] to the substance of a plea for relief to determine the nature of the pleading,
not merely at the form of title given to it.” State Bar of Tex. v. Heard, 603 S.W.2d
829, 833 (Tex. 1980). In this instance, while the term “Answer” may be the title that
is assigned to the pleading that S.C.’s attorney filed on S.C.’s behalf in October 2019,
it was in substance an amended answer because in June 2019, more than two months
before Appellant filed his notice of nonsuit, S.C., ostensibly pro se, filed a document
in the case that he considered to be his original answer.
      The trial court’s conclusion that the original pro se document filed by S.C.
constitutes an answer is consistent with the Texas Supreme Court’s holding in
Smith v. Lippmann, 826 S.W.2d 137 (Tex. 1992). At issue in Smith was a letter that
the court held “sufficiently answered the respondent’s service of citation.” 826
S.W.2d at 137. In that case, Smith, the named defendant, mailed a letter to the
district clerk acknowledging that he had received the citation issued in the suit. The
district clerk received and filed Smith’s letter two days later. Although Smith’s letter
was not drafted in a “typical answer format,” it nevertheless provided the trial court
with a timely response by Smith to the suit that was filed against him and his
acknowledgment and acceptance of Lippmann’s citation and petition. Id. at 138.
Based on its content, the court held that Smith’s letter was sufficient to constitute an
answer to the suit. Id. Likewise, S.C.’s correspondence, although lacking in style
                                          15
and the routine denials and defenses one typically notes in a formal pleading,
identified the cause number assigned to the suit and stated that his letter was “[i]n
response to [the] citation [in] cause no[.] 1865” and the “Petition in Intervention for
Interpleader [that] Pioneer Natural Resources [had] made.” Accordingly, S.C.’s pro
se letter was sufficient to constitute his original answer to the claims asserted against
him in this case.
        While pro se litigants are not exempt from compliance with the applicable
laws and procedural rules, pro se pleadings must nonetheless be liberally construed.
Therefore, to ensure that a pro se litigant is afforded a fair opportunity to be heard,
we review and construe the pleadings of pro se litigants by less stringent standards
than we do when considering pleadings that are drafted by lawyers. See Veigel v.
Tex. Boll Weevil Eradication Found., Inc., 549 S.W.3d 193, 195 n.1 (Tex. App.—
Austin 2018, no pet.); see also Thomas v. Collins, 860 S.W.2d 500, 503 (Tex.
App.—Houston [1st Dist.] 1993, writ denied). We note that S.C.’s pro se answer
references two other documents: (1) Pioneer’s citation (with the filed and attached
petition in intervention that named S.C. as an interpleader-defendant) in the
underlying suit; and (2) S.C.’s filed affidavit of heirship. These references in his
answer provide some context 3 to our determination of whether he asserted a claim
for affirmative relief in advance of Appellant’s nonsuit.
        In the pro se answer that he filed in response to Pioneer’s petition in
intervention, S.C. affirmatively claims that he (and two others named in the
pleading) are “the only living blood relatives inheriting the mineral rights from said
property” (emphasis added). He also attested to the same information in his affidavit

        3
         Documents “filed” may be incorporated into a pleading by reference. See TEX. R. CIV. P. 59 (“or
filed and referred to as such”). Regarding Pioneer’s interpleader petition and the affidavit of heirship filed
by S.C., both had been previously “filed” in Glasscock County and were identifiable. Notwithstanding, we
need not address whether the documents referenced in S.C.’s answer were “incorporated by reference”
because his pro se answer is sufficient for purposes of our analysis.

                                                     16
of heirship. With respect to the unpaid royalties that Pioneer interpleaded into the
registry of the trial court, S.C. set forth a claim to the disputed royalty monies and
alleged that he was one of only three persons that were entitled to do so. As such,
S.C. asserted his own affirmative claim to a portion of the disputed mineral interests
and the unpaid royalties, which Pioneer had “unqualified[ly] tender[ed]” into the
registry of the trial court.
       S.C.’s asserted claim to the disputed mineral interests is independent of the
competing and rival claim raised by Appellant because S.C. could have recovered
title to his respective portion of the mineral interest and unpaid royalties, even if
Appellant had either abandoned his own claim or failed to establish his entitlement
to it. See Univ. of Tex. Med. Branch at Galveston, 195 S.W.3d at 101. Far from
“do[ing] nothing more than resist[ing] [Appellant’s] right to recover,” we conclude
that S.C., on his behalf, clearly asserted an independent claim for affirmative relief
when he answered. See BHP Petroleum Co., 800 S.W.2d at 841 (quoting Gen. Land
Office, 789 S.W.2d at 570). Therefore, based on the summary judgment evidence
before us, we cannot say that the trial court erred either in its construction of S.C.’s
pro se answer or its determination that an affirmative claim for relief was alleged by
S.C. in his own right.
       Because S.C. asserted his entitlement to a portion of the disputed mineral
interests and the unpaid royalties that Pioneer unqualifiedly tendered into the registry
of the trial court before Appellant filed his notice of nonsuit, S.C.’s claim for
affirmative relief survived and was not extinguished. As such, S.C.’s motion for
summary judgment was properly before the trial court and ripe for determination.
Therefore, the trial court did not err when it considered and granted S.C.’s motion.
Accordingly, we overrule Appellant’s third issue.




                                          17
                              III. Interpleader Discharge
      Finally, in his eighth issue, Appellant argues that the trial court erred when it
signed the parties’ agreed order, in which the trial court granted Pioneer’s petition
in interpleader and discharged Pioneer from the suit, because Pioneer had
purportedly “re-entered the case” when one of its employees prepared an affidavit at
the request of the Fishers.
      A. Standard of Review
      We review a trial court’s grant of interpleader relief for an abuse of discretion
and resolve every reasonable doubt in favor of a stakeholder’s right to interplead.
Bryant v. United Shortline Inc. Assurance Servs., N.A., 972 S.W.2d 26, 31 (Tex.
1998). The complaining party bears the burden to present a record that demonstrates
an abuse of discretion. Simon v. York Crane & Rigging Co., 739 S.W.2d 793, 795
(Tex. 1987).
      B. The trial court did not abuse its discretion when it signed the
      parties’ agreed order that discharged Pioneer.
               1. Applicable Law
      An interpleader action under Rule 43 of the Texas Rules of Civil Procedure
requires only that rival and conflicting claims exist. See TEX. R. CIV. P. 43; State
Farm Life Ins. Co. v. Martinez, 216 S.W.3d 799, 807 (Tex. 2007). When presented
with conflicting claims to the stake it holds, a disinterested and innocent stakeholder
who does not know which claimant should be paid and fears potential exposure to
double or multiple liability for the single stake, may apply to a trial court for
protection. Nixon v. Malone, 98 S.W. 380, 385 (Tex. 1906). The stakeholder may
do so by placing the fund in the control of the trial court so that it may determine the
fund’s ownership, thereby relieving the stakeholder from the potential liability to
pay the single fund more than once. See id.; see also Martinez, 216 S.W.3d at 806–
07. As such, to be entitled to interpleader relief, the interpleading party must

                                          18
establish that (1) it was faced with rival and competing claims to the interpleaded
funds, and (2) a reasonable doubt existed in law or fact as to which claim was valid.
Broesche v. Jacobson, 218 S.W.3d 267, 277 (Tex. App.—Houston [14th Dist.] 2007,
pet. denied).
                2. Analysis
      In this case, Pioneer would be entitled to interpleader relief so long as it
established that it faced rival and competing claims from Appellant and Appellees
to the same property—namely the nonparticipating mineral interests in dispute that
previously belonged to W.T. and Chester—and that it had a reasonable doubt as to
which claimants were entitled to the property. See Broesche, 218 S.W.3d at 277.
Any reasonable doubt as to whether Pioneer satisfied these two conditions must be
resolved in Pioneer’s favor. See Bryant, 972 S.W.2d at 31.
      The record before us contains a transcript of a hearing that occurred on
August 28, 2019. The order by which the trial court discharged Pioneer was signed
by the trial court and approved by the parties the same day; it contains a provision,
as Appellant concedes on appeal, that all parties to the suit had agreed to Pioneer’s
discharge and dismissal. Moreover, Appellant does not dispute that Pioneer faced
rival and competing claims to the funds, which it unconditionally tendered, that were
generated from the disputed mineral interests. Nor does Appellant deny that Pioneer
had a reasonable doubt as to whom it owed the disputed royalty payments, Appellant
or Appellees. Here, Appellant shouldered the burden to establish that the trial court
abused its discretion when it discharged Pioneer; he failed to do so. Therefore,
Pioneer was entitled to the interpleader relief it requested.
      Despite this, Appellant now advances the argument that the trial court abused
its discretion when it discharged Pioneer on August 28, 2019, because later, on
October 3, 2019, Pioneer allegedly “re-enter[ed] the case” when a business records
affidavit prepared at the request of the Fishers, and executed by a representative from
                                           19
Pioneer, was subsequently submitted with the Fishers’ motion for summary
judgment in support of their claim for money had and received.              Although
innovative, we decline to adopt the argument offered by Appellant. If Pioneer had
or was permitted to reenter the case, the trial court’s misstep, if any, would have
been to permit the reentry, not its prior decision to discharge Pioneer in the first
place. Here, Pioneer did not reenter the case in any respect. Rather, as an operator,
Pioneer merely executed and furnished, upon the Fishers’ request, a business records
affidavit that included relevant documents to a nonoperator who possessed oil and
gas interests which could be potentially affected. When it executed this affidavit,
Pioneer did not assert any claims or defenses, nor did it become a party or resurrect
its status as a party to the underlying suit.
      Appellant further argues that Pioneer violated its duty of “utmost good faith
and fair dealing” when it “reenter[ed] the case with the [business records] affidavit
[it prepared and executed], knowing that the Appellant could not respond to [the]
affidavit’s accuracy or to the issues of fact raised.” In support of his argument,
Appellant cites to Texas Outfitters Ltd., LLC v. Nicholson, 572 S.W.3d 647, 653
(Tex. 2019). However, Nicholson is inapposite and does not support Appellant’s
contention because he has failed to establish that such a duty exists or would be
applicable in this context or, if it did, that a breach occurred.
      Finally, Appellant had the right and opportunity to subpoena documents,
depose individuals, and conduct other forms of appropriate discovery. Appellant’s
nonsuit did not prohibit him from challenging either the veracity or the merits of the
Pioneer business records affidavit relied on by the Fishers. In fact, in his notice of
nonsuit, Appellant stated that, with respect to the Fishers’ pending counterclaims for
affirmative relief, he planned to “defend against said counterclaim[s] and file [any]
necessary defenses and objections subsequent to this Nonsuit Notice.” We are not
persuaded by Appellant’s assertion that he was somehow hindered by the Pioneer
                                            20
affidavit that the Fishers presented and relied on, particularly when Appellant failed
to either move for a continuance or request additional time to pursue the discovery
he considered to be necessary to contest the Fishers’ summary judgment evidence.
See TEX. R. CIV. P. 166a(g).
        For the reasons stated above, we overrule Appellant’s eighth issue.
                                      IV. This Court’s Ruling
        We affirm the judgment of the trial court.




                                                           W. STACY TROTTER
                                                           JUSTICE
April 28, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J. 4

Williams, J., not participating




        4
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                     21